Citation Nr: 0007433	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-06 846A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the April 
30, 1998 Board of Veterans' Appeals (Board) decision which 
denied entitlement to service connection for skin carcinomas 
due to exposure to mustard gas.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 10 to 28, 
1942, from April 1942 to June 1943, from January 1944 to 
March 1946 and from November 1950 to December 1952.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in an April 30, 
1998 Board decision.

This matter comes before the Board on a motion from the 
claimant, who lives in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 1998, the Board notified the veteran that his motion 
for reconsideration had been denied.  

In March 1999, the Board sent the veteran a copy of the 
regulations pertaining to CUE motions.  


FINDINGS OF FACT

1.  The April 1998 Board decision found that the moving party 
had not submitted evidence of a well grounded claim for 
service connection for skin cancer due to exposure to mustard 
gas.

2.  The appellant has alleged that the claim should have been 
well grounded because he had been exposed to mustard gas 
while on active duty.

3.  The veteran's assertions that service medical records 
with diagnoses including nasopharyngitis and sinusitis show 
exposure to mustard gas are simple disagreements as to how 
the evidence was weighed and do not constitute allegations of 
CUE.  

4.  It is not alleged or shown that the applicable statutory 
and regulatory provisions extant at the time of the Board's 
April 1998 decision were ignored or incorrectly applied.  

5.  The veteran's simple allegation of clear and unmistakable 
error (CUE) based on alleged failure to fulfill the duty to 
assist, fails to meet the threshold pleading requirements for 
revision on the grounds of CUE.  

6.  Any other general allegations of CUE in the April 1998 
Board decision fail to meet the threshold pleading 
requirements for revision on the grounds of CUE and do not 
allege or show that the applicable statutory and regulatory 
provisions extant at the time of those decisions were ignored 
or incorrectly applied.  


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the April 30, 1998 Board decision in failing to find that the 
claim was well grounded fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the April 30, 1998 Board 
decision, which had concluded that the veteran had not 
presented evidence of a well grounded claim for service 
connection for skin cancer due to exposure to mustard gas.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's April 1998 decision contained CUE.  That 
determination found that the evidence submitted had not 
established a well grounded claim for service connection for 
skin cancers due to exposure to mustard gas.

The moving party has alleged that the evidence submitted at 
the time of the April 1998 Board decision had shown that he 
was exposed to mustard gas.  Such an allegation does not 
constitute a valid claim of CUE.  As stated by the Court, for 
CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
April 1998 decision included the service medical records, 
post-service treatment records, and the testimony of the 
veteran presented at a personal hearing.  As noted by the 
Board decision, these records failed to show that skin cancer 
had been present in service or had developed within one year 
of his discharge.  Significantly, the evidence had also 
failed to establish that he had been exposed to mustard gas 
while in service.  The objective evidence did not show the 
existence of skin cancer until approximately 1989.

Accordingly, the failure to conclude that the veteran's 
subsequently diagnosed skin cancer was due to service or to 
exposure to mustard gas during service is not an 
"undebatable" error.  The April 1998 Board decision was, 
therefore, consistent with and supported by the law then 
applicable for determining whether a well grounded claim had 
been presented.  38 U.S.C.A. § 5107(a) (West 1991).  
Therefore, the Board finds that the denial of service 
connection, on the basis that the claim was not well 
grounded, was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.

Similarly, it is also noted that the arguments raised by the 
veteran relate to the interpretation and evaluation of the 
evidence.  In this regard, the veteran has raised a generic 
allegation of error, but not necessarily the discrete issue 
of CUE.  This argument represents a clear-cut example of a 
disagreement as to how that evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3), see also 
Luallen, supra.

In addition, the Board notes that the veteran argues that 
there was error in the decision because VA had failed in its 
duty to assist.  This, too, is not a basis for a finding of 
CUE.  See 38 C.F.R. § 20.1403(d)(2) (1999).

After careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the April 30, 
1998 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.




ORDER

The motion for revision of the April 30, 1998 Board decision 
on the grounds of CUE is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

